Herrick, J. (dissenting):
I am unable to agree with Mr. Justice Parker in the conclusion that he has reached that the relator is exempt from taxation.
The theory upon which he proceeds is that the relator is carrying on two kinds of business in this State, “ One, that of manufacturing only, in which all the capital it had in this State was employed. The other that of selling by samples,” and that this latter business was protected by the Federal laws regulating interstate commerce; and that because one kind of business carried on by the relator is protected by the laws of the United States in relation to interstate commerce, and as the balance is manufacturing, that thus the entire business and the entire capital stock of the corporation is exempt from taxation.
Laws exempting from taxation are to be strictly construed.
The statute under which the exemption is claimed in this case is section 3 of chapter 542 of the Laws of 1880, and amended by chapter 522 of the Laws of 1890, which exempts corporations “ wholly engaged in carrying on manufacture, or mining ores within this State.”
*590The relator is not “ wholly engaged in carrying on manufacture it is doing other business within this State besides that of manufacture. It may be, and probably is, true that none of its capital stock is engaged in this State in any other than manufacturing business, but it has places of business, employees and samples of its wares; and at those places of business, and by those employees and from those samples, sales are made ; it is a business that is done in connection with its manufacturing and in connection with the sales of those articles manufactured within this State, and the fact that a part of that business is exempt from taxation does not make it a corporation “ wholly engaged in manufacturing.”
It. pomes within the principle of The People ex rel. Wiebusch Co. v. Roberts (19 App. Div. 574) and of The People ex rel. Pennsylvania R. R. Co. v. Wemple (138 N. Y. 1) where it was said: “ There would seem to be no question that domestic corporations engaged in both State and interstate commerce, may lawfully be subjected by the State to a franchise tax, measured by its whole capital or business, or in any other way in the discretion of the Legislature without taking noticé of the part of its business arising from interstate commerce, provided no hostile discrimination is made against such part. Nor would there seem to be any valid reason why a foreign corporation engaged both in the business of State and interstate transportation in this State, should not be subject to taxation in common with domestic corporations.” (See, also, People ex rel. Western Electric Co. v. Campbell, 145 N. Y. 587.)
Merwin, J., concurred.
Determination of Comptroller revei’sed, with fifty dollars costs and disbursements, and the sum which the relator has paid in pur-' suance thereof ordered credited to it, with interest thereon from the time of its payment, in its account with the Comptroller.